Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Cich Chiropractic, P.A., LLC, and
Curtis L. Cich, M.D.,

Petitioners
Vv.
Centers for Medicare and Medicaid Services.
Docket No. C-11-88
Decision No. CR2336

Date: March 9, 2011

DECISION DISMISSING HEARING REQUEST

The Centers for Medicare and Medicaid Services (CMS) moved to dismiss the hearing
request of Petitioners, Curtis L. Cich and Cich Chiropractic, P.A., LLC, under 42 C.F.R.
§ 498.72(b), because the revocations that are the subject of this appeal have been
rescinded, and the appeal is now moot. I grant CMS’s Motion to Dismiss Petitioners’
hearing request.

Dr. Cich is a chiropractor whose license was suspended for two years by the Minnesota
Board of Chiropractic Examiners on March 27, 2008. On May 10, 2010, the Wisconsin
Physicians Service (WPS), a Medicare contractor, sent a letter revoking the billing
privileges for both Dr. Cich and Cich Chiropractic, P.A., Dr. Cich’s solely owned
practice, which employed other chiropractors. Petitioners timely requested a
reconsideration decision. WPS issued an unfavorable reconsideration decision on
September 8, 2010. Petitioners appealed the reconsideration decision to the
Departmental Appeals Board on November 1, 2010. This case was assigned to me for
hearing and decision on November 17, 2010. On December 17, 2010, WPS rescinded the
revocations of the billing privileges of both Dr. Cich and Cich Chiropractic. CMS Ex. 9.
CMS filed a Motion to Dismiss along with nine exhibits on December 17, 2010.
Petitioner responded by an electronic mail message dated February 22, 2011. CMS filed
a reply brief accompanied by two attachments, labeled attachment (Att.) A and B,
received on March 1, 2011. I admit all exhibits into the record.

Petitioners responded to CMS’s Motion to Dismiss by stating that, although the
revocation of their Medicare billing privileges were rescinded on December 17, 2010,
another revocation was subsequently issued. Petitioner Dr. Cich states that “[o]n Feb. 15,
2011, I received a letter . . . informing me that my Medicare billing privileges were again
revoked with the same issues only correcting the date to June 25, 2008. CMS has filed
the Motion to Dismiss only for the express purpose of correcting a fatal error in their
original decision.” Petitioners argue that CMS’s Motion to Dismiss should be granted
only if WPS and CMS are prohibited from issuing subsequent revocations against
Petitioner.

The February 15, 2011 revocation is materially different from the May 10, 2010
revocation in this case. CMS Ex. 6; CMS Att. A. The May 10, 2010 revocation letter
revokes the billing privileges of both Dr. Cich and Cich Chiropractic effective March 27,
2008. However, the February 15, 2011 letter revokes only the billing privileges of Cich
Chiropractic as of June 25, 2008. The May 10, 2010 revocation letter gives two reasons
or the revocations: first, the failure to comply with enrollment requirements under 42
C.F.R. § 424.535(a)(1) because under 42 C.F.R. § 410.20 all services must be performed
by a licensed physician; and second, the failure to report an adverse legal action
regarding the March 27, 2008 suspension of Dr. Cich’s medical license pursuant to 42
C.F.R. § 424.535(a)(9). CMS Ex. 6. However, the February 15, 2011 letter revokes only
the billing privileges of Cich Chiropractic, not of Dr. Cich himself, based on the
ollowing three reasons: first, the failure to comply with enrollment requirements under
42 C.F.R. § 424.535(a)(1) because under 42 C.F.R. § 424.516 Cich Chiropractic was not
in compliance with State statutes since Dr. Cich retained his ownership interest in the
firm more than 90 days after his license was suspended; second, under 42 C.F.R. §
424.520(b), Cich Chiropractic did not comply with the reporting requirement of reporting
changes of information within 90 days of the effective date of the change; and third, Cich
Chiropractic failed to make a required disclosure under 42 C.F.R. § 420.206.

The second revocation of February 15, 2011 is a different initial determination, and
Petitioner must pursue an appeal through the reconsideration process prior to a hearing
before an ALJ. Petitioner may not circumvent the administrative appeals process by
appealing the February 15, 2011 revocation directly to an ALJ without going through the
reconsideration process, which will develop the administrative record. Therefore, I grant
CMS’s Motion to Dismiss pursuant to 42 C.F.R. § 498.70(b) because the revocations that
are the subject of this appeal have been rescinded, and the appeal is now moot.
This dismissal will not affect any future request for hearing that Petitioner may have
regarding the February 15, 2011 revocation. Petitioner should note, however, that a
Petitioner must request reconsideration before a contractor hearing officer in writing
within 60 days of the postmark of the February 15, 2011 revocation letter.
Thereafter, if Petitioner is not satisfied with the reconsideration decision, Petitioner may
still timely request a hearing before an ALJ.

/s/
Joseph Grow
Administrative Law Judge

